SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of January, 2012 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X Material Fact Publicly-held Company COMPANHIA SIDERÚRGICA NACIONAL Corporate Taxpayers ID (CNPJ/MF): 33.042.730/0001-04 Companhia Siderúrgica Nacional (“CSN”), pursuant to Article 157, Paragraph 4 of Law 6404/76 and CVM Instruction 358/02, and complementing the Material Facts disclosed on December 9, 2010, May 19, 2011 and September 15, 2011, hereby informs its shareholders and the market that, on this date, its wholly owned subsidiary CSN Steel S.L., which is based in Spain and concentrates the Company's operational assets in Europe, acquired all the shares held by Grupo Alfonso Gallardo, S.L.U. (“Gallardo Group”) in Stahlwerk Thüringen GmbH (“SWT”) and Gallardo Sections S.L.U. (“Transaction”). The Transaction involved the operational assets located in Germany among the ones which had been contemplated in the share purchase agreement executed on May 19, 2011 with Gallardo Group, and concluded in a satisfactory manner the discussions between the parties regarding different interpretations of such agreement. The total amount of the Transaction amounted to EUR482.5 million, under the assumption of zero of indebtedness. SWT is a long steel manufacturer located in Unterwellenborn, Germany, which produces steel sections and has an installed production capacity of 1.1 million tonnes per year. The conclusion of this acquisition will contribute to strengthen CSN’s position in the long steel segment, reinforcing the Company’s world-class asset portfolio. São Paulo, January 31, 2012 Companhia Siderúrgica Nacional David Moise Salama Investor Relations Executive Officer SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:January 31, 2012 COMPANHIA SIDERÚRGICA NACIONAL By: /
